175 F.3d 761
Panchita HODGERS-DURGIN, individually and on behalf of allothers similarly situated;  Antonio V. Lopez,individually and on behalf of all otherssimilarly situated,Plaintiffs-Appellants,v.Gustavo DE LA VINA, in his official capacity;  Ronald E.Sanders, in his official capacity;  StephenNorman, in his official capacity,Defendants-Appellees.
No. 97-16449.
United States Court of Appeals,Ninth Circuit.
May 13, 1999.

Before:  HUG, Chief Judge.ORDER


1
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that this case be reheard by the enbanc court pursuant to Circuit Rule 35-3.  The three-judge panel opinion, Hodgers-Durgin v. de la Vina, 165 F.3d 667, ----, slip op. at 193 (9th Cir.1999), is withdrawn.